          Case 1:17-cv-06164-KPF Document 55 Filed 12/26/18 Page 1 of 1

                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                            One Penn Plaza • Suite 2527 • New York, New York 10119
                                       T: 212.792-0046 • F: 212.561.7108
                                          E: Joshua@levinepstein.com

                                                                                        December 26, 2018

Via Electronic Filing
The Honorable Magistrate Judge Katherine Polk Failla
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007
                Re:      Hugo Ortega Hernandez et al v. Muzzarella Inc. et al - Request for Extension
                         Case No.: 1:17-cv-06164

Dear Honorable Magistrate Judge Failla:

       This law firm represents Defendants Muzzarella Inc., John Russo, and Anthony Muzzarella (the
“Defendants”) in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves as a request
to extend the deadline to file the parties’ joint pretrial order, jury charge requests and proposed voir dire
questions, which are presently due on December 26, 2018. The Court had previously granted one prior
extension request. This request is made on consent of Plaintiff’s counsel.

        The requested new deadline date is through and including January 11, 2019.

        The reason for the request is that Defendants’ counsel is currently on holiday leave and will not be
available to review the proposed documents until on or around January 11, 2019.

        The requested extension would not affect any other scheduled dates.

      Accordingly, Defendants request a brief extension of time to submit these documents from
December 26, 2018 to January 11, 2019.

        Thank you, in advance, for your time and attention.

                                                  Respectfully submitted,
                                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                        By: /s/ Joshua D. Levin-Epstein
                                                            Joshua Levin-Epstein
                                                            1 Penn Plaza, Suite 2527
                                                            New York, New York 10119
                                                            Tel.: (212) 792-0046
                                                            Attorneys for Defendants
